Justice COATS,
dissenting:
Today a majority of the court holds that in a paternity proceeding in Colorado, the question of paternity is not automatically resolved by establishing the genetic or biological father of the child. Rather, the majority holds that the best interests of the child are paramount and must be explicitly considered by a court in deciding which of two presumptive natural fathers should be declared the legal father of the child, even after court-ordered genetic testing has proven as a matter of scientific fact that one cannot possibly be, and the other almost certainly is, the child's biological father. Because I do not understand Colorado's statutes the same way, I respectfully dissent.
Colorado's statutory scheme specifies a number of circumstances in which a man is presumed to be the "natural" father of a child. The majority's conclusion derives from its construction of the statute's formula for resolving conflicting presumptions of paternity, particularly its use of the words "policy and logic" See § 19-4-105(@)(a), 6 C.R.S. (1999) ("[The presumption which on the facts is founded on the weightier considerations of policy and logic controls."). I reach a different conclusion for two separate but related reasons.
First, in light of the legislature's evidentia-ry treatment of genetic tests that definitively exclude certain individuals from the class of possible parents, I do not believe this case calls for us to resolve conflicting presumptions of paternity. Second, while I wholeheartedly agree with the majority that the best interests of the child are paramount in affixing the incidents of the parent-child relationship, including among other things the duty of support, allocation of parental responsibilities and guardianship, and parenting time privileges with the child, it seems clear to me from the statutory scheme as a whole that the first requirement of a paternity proceeding is to determine, to the extent possible, the natural 1 or biological father of the child. That being the case, the best interests of the child can be (and expressly are) taken into account in a host of other *367ways by the statutes, but they cannot change the fact of paternity.
In 1977 Colorado adopted, with some modifications, the Uniform Parentage Act, see ch. 245, see. 1, §§ 19-6-101 to 129, 1977 Colo. Sess. Laws 1010, which included among its stated purposes the provision of substantive legal equality of children, regardless of the marital status of their parents, and the "identification" of their fathers. See Uniform Parentage Act "Prefatory Note," 9B U.L.A. 287, 288-89 (1987). The Act included a number of "presumptions of paternity," see § 19-4-105(1), 6 C.R.S. (1999), based on existing presumptions of "legitimacy" found in various state laws. See UPA, 9B U.L.A. at 289. Although the Uniform Parentage Act provided for the ordering of blood tests and the admissibility of the results as evidence of paternity, it did not include any presumption based on blood or genetic testing.
The Colorado General Assembly, however, had already adopted an evidentiary statute based on the Uniform Act on Blood Tests to Determine Paternity, compare ch. 448, sec. 14, § 521-27, 1967 Colo. Sess. Laws 998, 1053 with Uniform Act on Blood Tests to Determine Paternity (1952), and when it adopted the Uniform Parentage Act, it made conforming amendments to this blood test statute in a separate section of the same legislative Act. See ch. 245, see. 2, § 18-25-126, 1977 Colo. Sess. Laws 1010, 1019. In 1983, the General Assembly added to the presumptions of paternity in Colorado's Uniform Paternity Act the presumption for alleged fathers with blood tests showing a 97% or higher probability of parentage that was already found in section 13-25-126(1)(e)(II1). See § 19-4-105(1)(F). Although both statutes have subsequently been amended to refer to "genetic tests or other tests of inherited characteristics" rather than "blood tests," and section 18-25-126 has been amended to refer to "parentage" rather than "paternity," their presumptions and exclusions have not substantially changed.
The Uniform Parentage Act and this genetic testing statute not only deal with the same subject but also overlap and eross-reference each other. By accepted rules of statutory construction they should be construed to form a consistent, harmonious, and sensible statutory scheme. See Left Hand Ditch Co. v. Hill, 933 P.2d 1, 3 (Colo.1997). Both statutes include the same presumption of parentage arising from a genetic test showing a probability of 97% or higher, but the former does so as part of an enumeration of presumptions of fatherhood while the latter does so as part of an evidentiary treatment of genetic test results in determining parentage generally. The latter statute therefore deals not only with the effect of genetic test results presuming fatherhood but also with the effect of genetic test results excluding that possibility.
While the Parentage Act makes clear that any presumption under section 19-4-105 can be rebutted by clear and convincing evidence, see § 19-4-105(2)(a), the genetic testing statute even more particularly specifies that a presumption of the legitimacy of a child born during wedlock is rebutted by conclusive genetic testing that rules out the husband as the child's father. See § 18-25-126(1)(e)(IV). Consistent with the provisions of both statutes, therefore, once the husband has been excluded by genetic testing, at least any presumption of his fatherhood arising from the timing of the marriage has been rebutted and ceases to exist.
In the proceedings below, the preéumption of legitimacy favoring the husband of the child's mother was rebutted in precisely this manner. The husband enjoyed a presumption that he was the child's "natural" father pursuant to section 19-4-105(1)(a) simply because he was married to the child's mother when the child was born. Belatedly, he submitted to DNA tests, the results of which were admitted into evidence without objection. The unchallenged conclusion from those tests was that he could not be the child's biological father. Therefore, without regard to the genetic testing of anyone else, and whether or not a presumption arose in any other man as the result of additional genetic testing, the presumption of legitimacy was overcome according to the express provisions of section 13-25-126(1)(e)(IV). Whatever else the term "legitimacy" might refer to, it clearly includes the presumption *368created by section 19-4-105(1)(a), which therefore ceased to benefit the husband.
Because a central purpose of the Uniform Parentage Act was to eliminate the disparate treatment of children as a result of the marital status of their parents, see, e.g., § 19-4-108, 6 C.R.S. (1999) ("Relationship not dependent on marriage"), the Act does not rely on the concept of "legitimacy" at all. Nor is the term "presumption of legitimacy," which existed in section 18-25-126 before Colorado's adoption of the Parentage Act, expressly defined. As the comments to the Uniform Parentage Act indicate, the various presumptions of paternity existing throughout the country, whether legal fictions or not, were loosely referred to as presumptions of "legitimacy." See UPA, 9B U.L.A. at 289, 299. However, even a restricted reading of the term "presumption of legitimacy" in section 13-25-126(1)(e)(IV), that included only the presumption in section 19-4-105(1)(a), would not change the outcome of this case or the construction of Colorado's Uniform Parentage Act generally.
Quite apart from nomenclature, the logic of section 183-25-126(1)(e)(IV) leads inexorably to the conclusion that any presumption of paternity is overcome by genetic testing that conclusively excludes the beneficiary of that presumption from the class of possible fathers. Genetic testing can be relevant only to a question of biological fact. Without regard to the interests of the child or any other policy consideration, the General Assembly has decided that a presumption of legitimacy is overcome solely on the basis of genetic proof that the husband cannot be the biological father. This determination follows only if the purpose of a legal finding of paternity is to determine who the child's biological father actually is rather than who the better father would be. As long as the object of a paternity proceeding is to determine the biological father, genetic testing excluding a presumptive father must amount to the clear and convincing evidence contemplated by section 19-4-105(2)(a), which rebuts a presumption of paternity.
Moreover, both statutes recognize a presumption of paternity arising from positive genetic tests. In this case, the petitioner, who was claiming to be the child's biological father even though he had not been married to the child's mother at the time of the birth, also submitted to genetic testing. The results of those tests, which were also admitted into evidence without objection, indicated a probability of 99.68% that he was the biological father when compared with an untested, unrelated man of the Caucasian population. Because the genetic tests of the petitioner did not exclude him as the probable father and instead indicated that the probability of his parentage was 97% or higher, a separate presumption that he was the "natural" father arose pursuant to sections 19-4-105(1)(£) and 13-25-126(1)(e)(II1).
Unlike a genetic test that excludes someone from the class of possible fathers and rebuts other presumptions of paternity, a genetic test creating a presumption of fatherhood, no matter how high the probability, does not establish parentage as a matter of law. However, the strength of an alleged father's particular test results, along with other cireumstantial evidence that he actually fathered the child, may prove to the satisfaction of the trier of fact that he is the "natural" father of the child and simultaneously that someone else is not. While Colorado's statutes do not recognize a conclusive presumption based on genetic testing, medical advances are in many cases able to establish with greater and greater certainty that a particular man is the child's father and simultaneously that no one else could be. See generally Reed v. Boozer, 698 A.2d 233 (Pa.Super.1997) (discussing the development of blood tests, distinguishing them from DNA tests, and reserving the question whether even the latter could be considered "irrebutable").
Nor does the treatment of a favorable genetic test result as merely presumptive of paternity suggest that more than genetics must be involved. Colorado statutes recognize "genetic testing and other appropriate testing of inherited characteristics, including but not limited to blood and tissue type," as competent evidence for the purpose of determining probability of parentage. See § 13-25-126(1). As a matter of policy, Colorado has also chosen to attach a statutory pre*369sumption to any result demonstrating at least a 97% statistical likelihood of parentage. Various tests of inherited characteristics yield results of varying degrees of certainty, but it is clear on its face that a 97% probability can be realistically challenged by persuasive evidence of incapacity or non-access, not to mention a test resulting in an even higher probability of parentage. Seq, eg., Reed v. Boozer, 693 A.2d at 240-41 (dem a blood test of 99.9% could not be conclusive of biological parentage, in a paternity action involving identical twins). Whether or not a genetic test that might be considered conclusive of biological parentage in every cireumstance has been or could be developed, the failure of the General Assembly to have adopted an irrebutable legal presumption in no way reflects upon the meaning and purpose of the existing statutes.2
Quite apart from genetic testing, however, Colorado's Uniform Parentage Act contains a number of indications that the term "paternity" refers to actually fathering a child. The term itself is used throughout the Act to refer to the fact of biological fatherhood rather than a legal or policy determination. Seq, eg., § 19-4-105(2)(b) (detailing when ac-knowledgement of "paternity" will be treated as a legal finding of "paternity"). All of the statutory presumptions of paternity in seetion 105 are expressly designated presumptions that a man is the "natural" father of the child - not presumptions that a man should be the "legal" father of the child. The "parent and child relationship" is defined as the legal relationship between a child and his "natural or adoptive" parents - not between a child and his "legal" parents. See § 19-4-102, 6 C.R.S. (1999). The statute's treatment of evidence relating to paternity is limited to evidence of sexual intercourse, statistical probabilities, genetic test results, and medical or anthropological fact. See § 19-4-113, 6 C.R.S. (1999). In the single situation in which the General Assembly has chosen not to declare paternity in a natural or adoptive father, the case of artificial insemination by another man with the consent of the husband, it expressly states that the husband will be "treated in law as if he were the natural father." See § 19-4-106(1), 6 C.R.S. (1999). Nowhere else does the concept of a "legal," as distinguished from "natural or adoptive," father or parent appear in the Act.
Even in the case of conflicting presumptions that remain unrebutted by the evidence, the statute mandates that the controlling presumption be the one "which on the facts is founded on the weightier considerations of policy and logic." See § 19-4-105(2)(a). Despite its use of the best-interest standard for other decisions concerning the parent-child relationship, the statute here relies on considerations of "policy" and "logic," terms often applied to the resolution of inconsistent presumptions in the law of evidence. See, eg., Uniform Rules of Evidence § 301(b), 18A U.L.A. 220 (1974) (resolving conflicting presumptions according to the "weightier considerations of policy" and noting the use of the terms "policy and logic" in several states). In the evidentiary context, the relevance of particular considerations of policy and logic in resolving conflicting presumptions necessarily depends upon the material fact that is presumed. The seope of the term "policy and logic" therefore is nee-essarily limited by the meaning of "natural father" in section 19-4-105, rather than the other way around.
Significantly, however, the statutory scheme does not omit all reference to the best interests of the child in determining paternity; it actually recognizes that a declaration of paternity may not always be in the child's best interests, and it specifies the limited effect that cireumstance may have. In section 194-114, 6 C.R.S. (1999), the legislature expressly accounts for the best interests of the child in evaluating the likelihood that a trial will determine the existence of *370the father-child relationship and in evaluating the merits of having a judicial declaration of that relationship. Although the statute permits a court to conduct a pretrial hearing, issue temporary orders, and make a number of recommendations designed to avoid a paternity proceeding that would not be in the best interests of the child, if the parties ultimately refuse to accept the court's recommendation, Colorado's statute, unlike the provisions of a number of other jurisdictions, requires the court (where practicable) to order genetic testing and proceed to trial. See § 19-4-114(8).
The notion that "paternity" refers to biological fatherhood is certainly not new. Holdings of both this court and the court of appeals have taken as much for granted, both before and after adoption of the Uniform Parentage Act. See, eg., A.R.B. v. G.L.P., 180 Colo. 489, 441, 507 P.2d 468, 469 (1973) ("The primary issue for determination in a paternity case is whether the alleged father is, in fact, the father."); Beck v. Beck, 153 Colo. 90, 92, 384 P.2d 731, 732 (1963) (rejecting the mother's contention that a blood test was incompetent to overcome a presumption of legitimacy as "contrary to an established scientific fact"); K.H.R. By and Through D.S.J. v. R.L.S, 807 P.2d 1201, 1204 (Colo.App.1990) (holding that conclusive blood tests overcome other presumptions of paternity in section 19-4-105 by clear and convincing evidence); People in the Interest of M.P.R., 723 P.2d 743, 745-46 (Colo.App.1986) (finding no genuine issue of material fact and affirming a grant of summary judgment where reasonable persons could not reach any other conclusion from blood tests than that the petitioner was the child's biological father). This court has even acknowledged that "[mljodern blood tests have eliminated many of the proof problems associated with determining paternity and can accurately determine the paternity of a child years after the child is born." People in the Interest of J.M.A., 808 P.2d 187, 192 (1990)(emphasis added).3
As the majority notes, a number of other courts have found room in their paternity law, in one way or another, for consideration of the best interests of the child. Most of these courts, however, whether from states continuing to rely on the concept of legitimacy or from states with some version of the UPA, have simply barred blood testing or paternity actions by third parties, absent a finding that they would be in the child's best interests. See Ban v. Quigley, 168 Ariz. 196, 812 P.2d 1014, 1018 (Ariz.Ct.App.1990) (requiring finding before permitting action to proceed); C.C. v. A.B., 406 Mass. 679, 550 N.E.2d 365, 373 (1990) (requiring finding before permitting action to be brought); Department of Health & Rehabilitative Servs. v. Privette, 617 So.2d 305, 309 (Fla.1993) (requiring finding before ordering blood test); In re Marriage of Ross, 245 Kan. 591, 783 P.2d 331, 389 (1989) (requiring finding before permitting blood tests); In re Paternity of C.A.S., 161 Wis.2d 1015, 468 N.W.2d 719, 726 (1991) (requiring finding before permitting action to be maintained); M.F. v. N.H., 252 N.J.Super. 420, 599 A.2d 1297, 1302 (1991) (requiring finding before ordering blood test); McDaniels v. Carlson, 108 Wash.2d 299, 738 P.2d 254, 261 (1987) (requiring finding before permitting paternity action). As the majority also notes, Colorado's statutes do not permit such a construction. See maj. op. at 364-365.
While courts in a few UPA jurisdictions have found the best-interest standard applicable to the declaration of paternity itself, see, eg., In re Paternity of "Adam", 273 Mont. 351, 903 P.2d 207 (1995); In re Paternity of B.J.H., 573 N.W.2d 99 (Minn.Ct.App. *3711998), others have not, see, eg., T.L. v. C.S., 975 P.2d 1065, 1068 (Wyo.1999) (explaining that the purpose of Wyoming's UPA is to determine the biological paternity of the child and therefore the best-interest analysis is not applicable); Spaeth v. Warren, 478 N.W.2d 319, 322 (Minn.Ct.App.1991) (finding by a separate panel of the Minnesota Court of Appeals that the purpose of a paternity action is to legally determine the biological parent and neither the state nor the Uniform Parentage Act suggests a best-interest analysis). Because the UPA, drafted in 1978, did not include any specific presumption for genetic testing, even UPA states have accounted for scientific advances in different ways and therefore offer little by way of helpful analogy in construing Colorado's statutes. ,
The majority concludes that the General Assembly intended the whole paternity proceeding to be about the best interests of the child and therefore that the trial court must focus on best interests in resolving conflicting presumptions of paternity. Its conclusion rests largely on the existence of specific provisions mandating consideration of the best interests of the child in resolving certain other issues at a paternity proceeding as well as the fact that the Uniform Parentage Act is part of the Children's Code, one of the purposes of which is to serve the welfare of children. See § 19-1-102(1)(a), 6 CRS. (1999). The choice of a different, evidentiary standard for conflicting presumptions can also be seen as a deliberate attempt to limit application of the best-interest standard in the Uniform Parentage Act and make clear that it has no place in the ultimate determination of paternity. Similarly, I find inconclusive the general enumeration of purposes in the Children's Code, which also deals with delinquency, relinquishment and adoption, and the termination of parental rights, and includes among its purposes the interests of society and the presérvation of parental rights, in addition to the welfare of children.
Without some clear expression of legislative intent, determined by application of accepted intrinsic and extrinsic aids to statutory construction, I am disinclined to ascribe to general, undefined terms (like "policy and logic") particular contents that deprive other, more specific words (like "paternity" and "natural father") of their commonly understood meanings, especially when doing so will have a significant impact on rights and responsibilities. Today's holding, in effect, permits biological fathers to be divested of all parental rights without any showing of waiver, estoppel, or forfeiture brought about by their own conduct. Giving to courts the authority to fix parentage under these circumstances, with little or no statutory guidance for their predictions about the best interests of the child, may strike the appropriate balance among competing interests, but even if it does, I believe it involves a major public policy choice that should be made directly and clearly by the General Assembly.
Because I understand the existing statutory scheme to require a declaration of the existence of the father-child relationship between a child and an alleged father who has proven himself to be the child's biological father to the satisfaction of the court in an action pursuant to section 19-4-107, I would affirm the judgment below. I therefore respectfully dissent.
I am authorized to state that Justice RICE joins in this dissent.

. The word "natural" is used throughout the Uniform Parentage Act to modify the words, "father," "mother," and "parents," without any specific definition, and at times is used to distinguish "adoptive" parents. See § 19-4-102, 6 CRS. (1999) ("natural or adoptive parents"). ''The juristic meaning of this term does not differ from the vernacular, except in cases where it is used in opposition to the term 'legal;' and then it means proceeding from or determined by physical causes or conditions, as distinguished from positive enactments of law...." Black's Law Dictionary 1026 (6th ed.1990).


. The Proposed Revisions of the Uniform Parentage Act, adopted August 2000, retain various presumptions in the context of marriage, but now also contain provisions for the effect of genetic testing. In the revised Act, a man is rebuttably identified as the father of a child if his tests show at least a 99% probability of paternity, using a prior probability of 0.50, as calculated by using the combined paternity index obtained in the testing and a combined paternity index of at least 100 to 1. See § 505. Although a man identified in this way must otherwise be adjudicated the father of the child, genetic testing can still be rebutted by other genetic testing. See § 631.


. In what appears to be the only published opinion in Colorado upholding a finding that a presumed natural father pursuant to the genetic test provision of section 19-4-105(1)(f) was not the father, the court of appeals found no abuse of discretion where the alleged father waited six years to establish paternity and had no relationship with the child, who was nine at the time of the order, suffered from hyperactivity and attention deficit disorder, and would suffer adverse consequences according to experts. See W.C. in the Interest of A.M.K., 907 P.2d 719 (Colo.App.1995). Notably, the opinion does not indicate any genetic test excluding the husband, who was declared to be the father; it does suggest that the lower court relied upon an earlier court decree establishing paternity in the husband; and in my view its unreviewed holding that the alleged father was not barred by the five-year limitations period of section 19-4-107(1)(b) is open to question.